Case 2:20-cv-02335-MSN-cgc Document 1-1 Filed 05/08/20 Page 1 of 10   PageID 6




      EXHIBIT A
Case 2:20-cv-02335-MSN-cgc Document 1-1 Filed 05/08/20 Page 2 of 10  PageID 7
                                                                 ELECTRONICALLY FILED
                                                                   2020 Mar 25 2:53 PM
                                                                    CLERK OF COURT
Case 2:20-cv-02335-MSN-cgc Document 1-1 Filed 05/08/20 Page 3 of 10   PageID 8
Case 2:20-cv-02335-MSN-cgc Document 1-1 Filed 05/08/20 Page 4 of 10   PageID 9
Case 2:20-cv-02335-MSN-cgc Document 1-1 Filed 05/08/20 Page 5 of 10   PageID 10
Case 2:20-cv-02335-MSN-cgc Document 1-1 Filed 05/08/20 Page 6 of 10   PageID 11
Case 2:20-cv-02335-MSN-cgc Document 1-1 Filed 05/08/20 Page 7 of 10   PageID 12
Case 2:20-cv-02335-MSN-cgc Document 1-1 Filed 05/08/20 Page 8 of 10   PageID 13
Case 2:20-cv-02335-MSN-cgc Document 1-1 Filed 05/08/20 Page 9 of 10   PageID 14
Case 2:20-cv-02335-MSN-cgc Document 1-1 Filed 05/08/20 Page 10 of 10   PageID 15
